On Motion for Rehearing

PER CURIAM.
The motion for rehearing is granted. We withdraw our prior opinion and substitute the following in its place.
We affirm the summary denial of appellant’s motion for postconviction relief. Our affirmance is without prejudice to appellant filing a motion to correct an illegal sentence based on the court’s failure to continue appellant’s youthful offender status upon violation of probation for a crime on which appellant was originally sentenced as a youthful offender. See Christian v. State, 84 So.3d 437, 444-45 (Fla. 5th DCA 2012) (youthful offender who violates probation is still entitled to be sentenced as a youthful offender on original offense; even though six-year cap may not apply, other aspects of youthful offender sentencing would still apply) 1; see also St. Cyr v. State, 106 So.3d 487 (Fla. 4th DCA 2013).2

Affirmed.

WARNER, CIKLIN and GERBER, JJ„ concur.

. In Christian, the issue of the youthful offender status came to the court by way of a motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800.


. St. Cyr also addressed the youthful offender status in a motion to correct an illegal sentence.